—Appeal from a judgment of Jefferson County Court (Martusewicz, J.), entered September 24, 2001, convicting defendant upon his plea of guilty of burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*945Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the third degree (Penal Law § 140.20). By pleading guilty, defendant forfeited his claim that he was denied his statutory right to a speedy trial (see CPL 30.30; People v O’Brien, 56 NY2d 1009, 1010 [1982]; People v Jones, 300 AD2d 1057 [2002]; People v Dewitt, 295 AD2d 937, 938 [2002], lv denied 98 NY2d 709, 767 [2002]). The sentence is neither unduly harsh nor severe. Present— Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.